             IN THE UNITED STATES DISTRICT COURT FOR THE
                       SOUTHERN DISTRICT OF GEORGIA
                               AUGUSTA DIVISION

                                          *
PRISCILLA TAVERAS and BRADLEY
KNOEFERL, Co-Permanent
                                          *
Administrators of the Estate
                                          *
of Linda Knoeferl, deceased,
                                          *


                                          *
        Plaintiffs,
                                          *



             V                            *              CV 116-152
                                          *


                                          *
CRACKER BARREL OLD COUNTRY
                                          *
STORE, INC.,

                                          *
        Defendant.



                                    ORDER




     Before      the   Court   is   the       Parties'     joint    stipulation   of

dismissal with prejudice.           (Doc. 56.)           All parties signed the

stipulation.       Upon due consideration, the Court finds dismissal

appropriate       pursuant     to   Federal       Rule     of      Civil   Procedure

41(a)(1)(A)(ii).

     IT IS THEREFORE ORDERED that this matter is DISMISSED WITH

PREJUDICE.       The Clerk is directed to TERMINATE all other motions,

if any, and CLOSE this case.         Each party shall bear its own costs

and fees.


     ORDER ENTERED at Augusta, Georgia, this _/T^ay of January,
2019.



                                                            HAirL, CHIEF JUDGE
                                               UNIT^ STATES DISTRICT COURT
                                                    lERN    DISTRICT OF GEORGIA
